 

age 1 ofS. IRageID TZURT
NORTHERN DISTRICT OF TEXAS

FILED

 

a" Be
IN THE UNITED STATES DISTRICT GOURT |
FOR THE NORTHERN DISTRICT OF TEXAS | 801 ~ 4 2018

 

 

 

 

 

FORT WORTH DIVISION

EDWARD L. GREEN SR., §
Plaintiff §
§

v. § CIVIL ACTION NO. | dow Oot $2
§
WESTMONT HOSPITALITY §
GROUP, INC., d/b/a Red Roof Inn, §
d/b/a HomeTowne Studios by Red Roof, §
f/k/a Crossland Extended Stay Studios, §

Defendant §

PLAINTIFF'S ORIGINAL COMPLAINT
TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

COMES NOW, Plaintiff, Edward L. Green Sr. (hereinafter “Plaintiff’), and complains of
Defendant, Westmont Hospitality Group, Inc., d/b/a Red Roof Inn, d/b/a HomeTowne Studios by
Red Roof, f/k/a Crossland Extended Stay Studios (hereinafter “Defendant”), and would respectfully
show unto the Court as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over the federal claims asserted herein pursuant to 28
U.S.C. §§1331 and 1343. In addition, Plaintiff invokes this Court’s jurisdiction pursuant to Title
VII of the Civil Rights Act of 1964, 42 U.S.C. 2000-e, et seq. (hereinafter “Title VII”).

2, Venue is proper in the Northern District of Texas, Dallas Division, pursuant to 28
U.S.C. §139] because a substantial part of the events or omissions giving rise to the claim

occurred in this judicial district.

PLAINTIFE’S ORIGINAL COMPLAINT Page |
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page 2of9 PagelD 18

iI.
PARTIES

3. Plaintiff, Edward L. Green Sr., is a black/African American citizen of the United
States and a resident of Dallas County, Texas. At all times relevant hereto, Plaintiff was an
employee of Defendant. Plaintiff has been subjected to unlawful employment practices
committed in Dallas County, Texas by employees and agents of the Defendant.

4. Defendant is a domestic for-profit corporation. Defendant may be noticed of this
lawsuit by serving the registered agent, Capitol Corporate Services, Inc., 206 E. 9" Street, Suite
1300, Austin, Texas 78701-4411.

ii.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

5. On July 1, 2019, Plaintiff filed a charge of employment discrimination against
Defendant with the Dallas District Office of the Equal Employment Opportunity Commission
(“EEOC”) within 300 days of the last discriminatory act. Any allegations in this action which
pertain to events that occurred after 300 days of the last discriminatory act pertain to allegations
of continuing violation.

6. Plaintiff was issued a “Notice of Right to Sue” concerning the charge, entitling

him to institute a civil action within 90 days of the date of receipt of said notice. This action is

 

timely filed.
Iv.
FACTS AND CAUSES OF ACTION
7. This action is authorized and instituted pursuant to Title VII. This is a legal

proceeding for legal and/or equitable relief available to secure the rights of the Plaintiff under

PLAINTIFE’S ORIGINAL COMPLAINT Page 2
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page 3of9 PagelID 19

these statutes.
8. Beginning on or about October 13, 2018, and continuing through March 14, 2019,
Plaintiff was repeatedly subjected to discrimination based on race, black/African American,

gender, male, and sexual harassment, under Title VII.

9. Plaintiff's certifications and experiences are as follows: (1) Passed the MLE. test
for maintenance to become a maintenance tech; (2) has 20 plus years’ experience in

maintenance.

10. Plaintiff was employed with Defendant for one (1) year, from March 2018 until
March 14, 2019. Plaintiff's starting pay rate was $11.45 and his ending pay rate was $11.65.
While employed by Defendant, Plaintiff was hired as a Porter/Maintenance technician, but only

received a Porter’s pay rate.

11. During his tenure with Defendant, Plaintiff was told by higher ups to take the
M.E. exam to receive a promotion to Maintenance Tech. Plaintiff did just that and passed the

exam, but never received the full promotion with pay increase.

12. During his tenure, Plaintiff never received any disciplinary action/reprimand, was

never “written up,” and was never informed of poor work performance.

13. On October 2018, Plaintiff was sexually harassed by his manager, Kendrick
Johnson, in the presence of other co-worker’s who witnessed the harassment. Mr. Johnson made
sexually explicit comments to Plaintiff regarding his penis and Mr. Johnson told Plaintiff he
wanted to come over his house to have sex. Plaintiff repeatedly asked Mr. Johnson to cease such

communications and told him these comments were offensive, however, Mr. Johnson did not

PLAINTIFF’S ORIGINAL COMPLAINT Page 3
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page 4of9 PagelD 20

stop making such comments.

14. In February 2019, Plaintiff was moved to another work location in Fort Worth,

Texas where he was fired while still under the management of Kendrick Johnson.

15. Plaintiff was told by Jessica Alardin that management instructed her to fire him

for anything done wrong, but Jessica refused.

16. = Plaintiff was fired on March 14, 2019, for accusations of sleeping on the job and

“smelling of narcotics.”

17. On April 26, 2019, Plaintiff was offered a severance package for $3,070.57,

which he declined.

18. On May 15, 2019, Plaintiff was offered another severance package for $3,276.75,

which he also declined.

19. Plaintiff claims Defendant showed preferential treatment to non-black employees;
non-black employees received promotions and higher pay even when the non-black employees
were less qualified; non-black employees received less disciplinary action and did not have to

work as hard as black employees.

Vv.
DAMAGES
20. _— Plaintiff seeks statutory damages, back pay and front pay (at an equivalent to a
maintenance technician pay rate) and/or lost wages and benefits in the past and future, all actual

monetary losses, liquidated damages, attorney’s fees, expert witness fees, costs, prejudgment and

PLAINTIFE’S ORIGINAL COMPLAINT Page 4
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page5of9 PagelD 21

post judgment interest, and such other and further legal and equitable relief to which Plaintiff is
entitled pursuant to Title VII.

21. — Plaintiffis entitled to actual damages, including pecuniary damages, mental anguish
or emotional pain and suffering, inconvenience, and loss of enjoyment of life in the past and in the
future, and such other and further relief to which Plaintiff is entitled because of the actions and/or
omissions complained of herein.

VI.
JURY DEMAND

22. Plaintiff respectfully requests a jury trial.

Vu.
PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendant
be cited to appear, and, that Plaintiff be awarded judgment against Defendant for statutory damages,
compensatory, punitive and general damages, back pay, front pay and/or lost wages and benefits in
the past and future, all actual monetary losses, liquidated damages, attorney’s fees, expert witness
fees, costs, prejudgment and post judgment interest, and such other and further legal and equitable

relief to which Plaintiff is entitled.

Respectfully submitted,

/s/ Marshay Howard Iwu
Marshay Howard Iwu

State Bar No. 24083204

P.O. Box 851553

Mesquite, Texas 75185-1553
Telephone: (469) 458-3540
Telecopier: (972) 308-6011

PLAINTIFE’S ORIGINAL COMPLAINT Page 3
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page 6of9 PagelID 22

mhoward@lawyersdemandingjustice.com

ATTORNEY FOR PLAINTIFF

PLAINTIFFE’S ORIGINAL COMPLAINT Page 6
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page 7of9 PagelID 23

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

EDWARD L. GREEN SR.,
Plaintiff

v. CIVIL ACTION NO. 4:19cv00788-A

WESTMONT HOSPITALITY

GROUP, INC., d/b/a Red Roof Inn,

d/b/a HomeTowne Studios by Red Roof,

f/k/a Crossiand Extended Stay Studios,
Defendant

9G 6G 60 GO Ge SGP UGR UG? Uae Ga

PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and
LR 81.2, Plaintiff Edward L. Green Sr. provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state “None”):

Answer: None.

A complete list of all persons, associations or persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:

1. Edward L. Green Sr.
2. Westmont Hospitality Group, Inc., d/b/a Red Roof Inn, d/b/a HomeTowne Studios by

Red Roof, f/k/a Crossland Extended Stay Studios

3. Marshay Howard Iwu
Case 4:19-cv-00788-A Document 6 Filed 10/04/19 Page 8of9 PagelD 24

Date: October 2, 2019

Respectfully submitted,

TWU & ASSOCIATES

/s/ Marshay Howard Iwu

Marshay Howard Iwu

State Bar No, 24083204

P.O. Box 851553

Mesquite, Texas 75185-1553

(469) 458-3540 PHONE

(972) 308-6011 FAX
mhoward@lawyersdemandingjustice.com

ATTORNEY FOR PLAINTIFF
is-t4_ geen 061) Case 4:19-cv-00788-A DaCUTE LE FR SeeT Page 9 of9 PagelD 25

The JS 44 civil cover sheet and the information contained herein nelther replace nor feppiemert the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. GE INSTRUCTIONS ON NEAT PAGE OF THIS FORM)

i. (a) PLAINTIFES DEFENDANTS | 30 Saye Rese: tty
F sawed L. Green S¥, Qo Ac a/pP Lak Pack ven, i/o

 

Leak: E/ ba 7S
; btoncTbwilic & Lek tek; £/ ka
(b) County of Residence of First Listed Plaintitf Dallas. LU Eoainty of Residence of First SS Bedndsat Ekim ded. HAA ShedPS

(EXCEPT IN U.S. PLAINTIFF CASES) UN (LS, PLAINTIFF CASES ONLY}
. NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
. : j
_ (c} Attomeys (Firm Name, Address, aad Telephone Numberi Nor ‘SS hey eo : Attomeys (f Known!
HW Lief Assen Po. Gk 351953 Peas

1S I -$553 (WON USY 3640

 

 

li, BASIS OF J URISDIC THON (Place an “X" tv One Box Only) il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaindff
(For Diversity Cases Only) and One Box far Defendant)
OM i U.S. Government 43 Federal Question PTF DEF PTE DEF
Piaintif! (U8, Government Nora Party) Citizen of This Stas Ol | Incorporated or Principal Place m4 a4
of Business in This Stste
92 U.S. Goverament TM 4 Diversity Citizen of Another State 2 2 Incorporated ana Principal Place CF $ FS
Defendant (ladicate Citizenship of Parties ia lent Lf) of Business In Another State
Citizen or Subject of a 7 3 © 3. Foreign Nation 76 6

 

Foreign Country

  
  
   
   

  
      

   

SUIT (Ptace an "X" in One Box Click r: Nature of Suit Code Deseripsions.

ae

  

a

IV. NATURE OF

    

     
  
 

    
  

   

 
    

  
   

  
 
 

     
  
 

 
  

   

 
 
 

    

  
 

         
     
  

    
 
       

E ee pie sg Te
D 110 tasurance PERSONAL INJURY 0 422 Appeal 28 USC 158 F375 False Claims Act
OG 120 Marine CF 330 Airplane 365 Personal [yjury - of Property 21 USC 881 [CF 423 Withdrawal T1376 Qui Tam (31 USC
$9 130 Miller Act 9 315 Aiplane Product Product Liability & 690 Other 28 DSC 137 37a)
1 140 Negotiable Instrument Liability O) 367 Heatth Care/ C1 406 Stale Reapportionment
Ch 156 Recovery of Overpayment | 320 Assaalt, Libel & Pharmaceutical PRISER RD Ree 71 440 Antitrust
& Entorcement of Judgment Slander Personal Injury C1 820 Copytigh 9 430 Banks and Banking
CJ 1S) Medicare Act 3-330 Federal Sinployers” Product Liability Tl 830 Patent 450 Commerce
CY 152 Recovery of Defaulted Liability CP 368 Asbestos Personal CF 835 Patent - Abbreviated CJ 460 Deportation
Student Loans CF 340 Marine Injury Product New Drug Application | 0) 476 Racketeer Influenced and
(Bxcludes Veterans} 1 345 Marine Product Liability G 840 Trademark Corrupt Organizations
SF 153 Recovery of Overpayinenst Liability PERSONAL PROPERTY ae HOTA: 3 480 Consumer Credit
of Veteran's Benefits 9 350 Motor Vehicle {7 379 Other Fraud 710 Fair Labor Standards CF R61 HIA (1395 1 490 Cable/Sat TY
©) 160 Stockholders’ Suits 355 Motor Vehicle oF 371 Truth in Lending Act 3 862 Black Lung (923) CF 850 Securities/Commodities’
O 19% Other Contract Product Liability {3 380 Other Personal 0 720 LaborManagement C1 863 DIWC/DIWW (405(2)) Exchange
TF 198 Conwact Product Liability | [7 360 Other Persanal Property Damage Relations 3 864 SSID Tihs XVI MM 890 Other Statutory Actions
oF 196 Franchise Injury CF 385 Property Damage Ck 740 Railway Labor Act C1 865 RSL 403(g) SF 89) Agricultural Acts
(7 362 Personal Injary - Product Liability OF 751 Family and Medical 893 Environmenwd Matters
: | al Maipracti Leave Act 00 895 Freedom of tufermation
So RE Ag PROPERTY Oca RIGHTS SC) 790 Other Labor Litigation [2 BEDE RAT crass SUEpS oo Act
CF 210 Land Condemmation Habeas Corpus: oF 791 Employee Retirement €] 870 Taxes (LS. Plaiaciff oF 896 Arbitration
TF 220 Foreclosure mi 4A ff 463 Alien Detainee Income Security Act or Defendant) 299 Administrative Procedure
T} 230 Rent Lease & jectment 19442 Employment M 310 Motions to Vacate EF 871 IRS—~-Thitd Party AcdReview or Appeal of
{3 240 Torts to Land 3 443 Housinp’ Sentence 26 USC 7409 Agency Decision
1 245 Tort Product Liability Acconmunodations & 530 Genera} 7 950 Constitutionality of
CF 290 AY Other Real Property SF 445 Amer, w/Disabilities -] $35 Death Penalty Pe eG IVEES EEA UCU, State Statates
Employment Onher: C} 462 Naturalization Application
Cy 446 Ammer, of Disabilities - |) 540 Mandamus & Other [93 465 Other Immigration
Other Cd $50 Civil Rights Actions

ct 448 Education {2 $55 Prison Condition
1 560 Civil Detainae -

Conditions of

 

 

 

 

 

Confinement
V ORIGIN (Pluce an "X" in One Box Qaly}
1 Original £12 Removed from 3 Remanded from C14 Reinstated or 9 5 Transferred fom fF 6 Muttidistrict O18 Muttidistrict
Proceeding State Court Appellate Court Reopened Another District Lidgation - Litigation -

{specify} Transfer Direct File

under which you are filing (De nor cite jirisdicdonal statutes unless diversity):
TLseoo- & ed ses

 

Cite the US. Civil Stange
UHR vino. © -
Rees of cause: .

Sian pakiin Sed op NACE Spe ded Bend ct iad bop erte

V1, CAUSE OF ACTION

 

 

 

 

 

VH. REQUESTED IN J] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23. F.RCv.P, JURY DEMAND: Wes cINo
VIEL RELATED CASE(S) s

fSee instructions):

iF ANY JUDGE Oconee DOCKET NUMBER

DATE ; f SIGNATURE OF ATTORNEY OF RECORD
eof Lefer 17) etatray
FOR OFFICE USE ONLY
RECEIPT # . AMOUNT . APPLYING IEP JUBGE MAG. JUDGE

 
